Citation Nr: 1011587	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-25 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to restoration of a 100 percent evaluation for 
prostate cancer residuals.  

2. Entitlement to an increased rating for prostate cancer 
residuals, currently evaluated as 60 percent disabling.  



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty for more than 
twenty years prior to his retirement in May 1975.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO decreased the 
current evaluation of "prostate cancer" from 100 percent 
disabling (effective September 22, 2004) to 40 percent 
disabling (effective November 1, 2006).  In February 2007, 
the Veteran filed a notice of disagreement.  In an August 
2009 decision, the RO increased the residuals of prostate 
cancer to 60 percent disabling (effective December 13, 2007).  

In July 2008, the Veteran had a hearing with a RO decision 
review officer.  A copy of the transcript has been associated 
with the file.  


FINDINGS OF FACT

1. In an August 2006 RO decision, the RO reduced the 
disability evaluation for prostate cancer residuals from 
100 percent to 40 percent disabling, effective November 1, 
2006; the evidence reflected no local reoccurrence or 
metastasis of prostate cancer.  

2. From November 1, 2006, the evidence shows the Veteran was 
wearing 10 to 12 absorbent pads per day and no renal 
dysfunction was shown.  


CONCLUSIONS OF LAW

1. Restoration of a 100 percent evaluation for the residuals 
of prostate cancer is not warranted.  38 U.S.C.A. § 1155, 
5112(b)(5) (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2009).  

2. From November 1, 2006, the criteria for a 60 percent 
evaluation, but no more, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.115a, 4.115b; Diagnostic Code 
(DC) 7528 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act (VCAA), in part, describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  

In an April 2006 letter, the RO notified the Veteran of the 
proposed reduction in the rating assigned to his service-
connected residuals of prostate cancer.  Also in this letter, 
the RO informed the Veteran of the type of evidence necessary 
he could submit to prevent such a reduction.  Following 
consideration of the Veteran's submitted evidence, the RO, by 
the August 2006 rating action, formally reduced the 
evaluation of his service-connected prostate cancer residuals 
from 100 percent to 40 percent, effective on November 1, 
2006.  

A recent decision by the United States Court of Appeals for 
the Federal Circuit has addressed the amount of notice 
required for increased rating claims, essentially stating 
that general notice is adequate and notice need not be 
tailored to each specific veteran's case.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The Board concludes that the Veteran has not been prejudiced 
by any notification errors related to the VCAA.  

As for the duty to assist, under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c), all available medical records have been 
associated with the file.  The Veteran received several VA 
examinations.  The duty to assist has been met.  

II. Legal Criteria 

        A. Restoration  

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e) (2009).  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action, furnished detailed reasons for the 
reduction, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  Id.  Unless otherwise 
provided in paragraph 38 C.F.R. § 3.105(i) (2009) (e.g., the 
Veteran requests a predetermination hearing), if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  See also, 38 U.S.C.A. 
§ 5112(b)(6) (West 2002).  

        B. Increased rating
        
        1.  Disability evaluations in general 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  The entire period is considered for the possibility 
of staged ratings.  Consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2009).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

        2. Rating the residuals of prostate cancer  

Genitourinary disabilities are rated under DC 7528, which 
evaluates impairment resulting from malignant neoplasms of 
the genitourinary system.  According to this Diagnostic Code, 
if there has been no local reoccurrence or metastasis 
following the cessation of surgical, X-ray, anti-neoplastic 
chemotherapy, or other therapeutic procedure, the residuals 
will be evaluated as voiding dysfunction or renal 
dysfunction, whichever predominates.  38 C.F.R. § 4.115b, DC 
7528 (2009).  

Voiding dysfunction is rated based upon the particular 
condition, to include urine leakage, frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a (2009).  Continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence are covered.  The 
evaluation is 20 percent if there is evidence that a 
condition requires the wearing of absorbent materials which 
must be changed less than two times per day.  Id.  The 
evaluation is 40 percent if evidence shows that absorbent 
materials must be changed two to four times per.  Id.  For 
60 percent (the highest evaluation), evidence must show the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  Id.  

For renal dysfunction, a 100 percent rating requires one of 
the following: requiring regular dialysis; precluding more 
than sedentary activity from persistent edema and 
albuminuria; BUN more than 80mg%; creatinine more than 8 mg%; 
or markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  Id.  An 80 percent 
rating requires one of the following: persistent edema and 
albuminuria with BUN 40 to 80 mg%; creatinine 4 to 8 mg%; or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 
60 percent rating requires one of the following: constant 
albuminuria with some edema; definite decrease in kidney 
function; or hypertension at least 40 percent disabling under 
DC 7101.  

III. Analysis

The Veteran contends in his February 2007 notice of 
disagreement and statement that his prostate cancer residuals 
should have been rated as 60 percent disabling.  On his 
notice of disagreement, he specifically asserted that the 
examiner did not ask how many pads he used on average, but 
asked how many he used that morning.  

In his statement, he said that the day before the April 2006 
VA examination he was told not to have any food or drink from 
7:00 PM until the appointment at 10:00 AM the next morning.  
When the examiner asked him how many pads he had used that 
morning, he said he had not used more than three or four.  
The Veteran asserted in his statement that this usage was not 
normal.  He also said he had a hearing difficulty so he had 
to ask the examiner to repeat questions a few times.  He did 
not think his condition had improved at all since his surgery 
for prostate cancer.  

He stated that the pads sent by VA were uncomfortable and 
caused heat rash, so he paid for different ones himself.  He 
tried to take a drug to control the bladder, but a substitute 
drug caused nausea.  He stated that muscle control exercises 
he was told to do by the doctors caused hemorrhoids.  He said 
most days he has to change pads every one to two hours.  

As background, a July 2004 VA urology consultation request 
shows the Veteran had an abnormal provisional diagnosis due 
to an elevated PSA (prostate specific antigen test).  In 
August 2004, a VA urology record showed a prostate nodule.  
In October 2004, a lab report from Dr. Kalish showed a 
diagnosis of poorly differentiated adenocarcinoma.  

In February 2005, a VA genitourinary examination showed that 
VA medical records were available and reviewed.  The Veteran 
reported being treated by physicians near his home town, 
which was not close to a VA clinic or center.  He had a 
diagnosis of prostate cancer.  No records were available from 
the private urologist for review, but the Veteran related 
that he was treated with two Goserlin injections and that 
"pending improved urinary flow, the next step is radiation 
implant."  

He complained of occasional chills, frequent fatigue, 
occasional fever, frequent lethargy and weakness.  He had 
constant lower abdominal or pelvic pain.  He described 
constant discomfort to the right hip with pelvis pressure.  
He said that once the injections began he felt frequent and 
pronounced "hot flashes."  He stated these were frequent, 
sudden, and came with shortness of breath.  Another aspect 
that the Veteran attributed to the injections was increased 
emotion.  

His urinary symptoms occurred one to two hours.  He voided 
twice per night.  He felt occasional urgency, hesitancy, and 
dribbling.  He had no dysuria, urethral discharge, straining, 
retention or renal colic.  He also had no urinary leakage.  
He did not have a history of urinary tract infections, 
obstructed voiding, stones, renal dysfunction or failure, 
acute nephritis, or hydronephrosis.  

Physical examination revealed a normal bladder and urethra.  
Penis was normal, testicles were reduced to half of their 
size.  The prostate was generally enlarged.  BUN and 
creatinine were normal.  A right hip x-ray was taken and was 
found normal.  His diagnosis was poorly differentiated 
adenocarcinoma of the right and left prostate.  

A July 2005 record from Dr. Westenfelder reflected that the 
Veteran was transferring his urologic care.  His records were 
not yet available.  He stated he was diagnosed with prostate 
cancer 8 months ago.  He was started on two drugs due to 
outlet obstructive voiding symptoms.  He had significant 
urgency and frequency but no urge incontinence.  

In April 2006 the Veteran was given another VA genitourinary 
examination.  VA medical records were reviewed.  The Veteran 
was retired.  The Veteran stated he was diagnosed with 
prostate cancer in 2004.  In November 2004, he had injections 
from Dr. Kalish.  In September 2005, he went to Dr. 
Westenfelder and underwent a radical retropubic 
prostatectomy.  He said his last PSA was 0.5 and was told he 
did not need further treatment at this point.  

He complained of immense lethargy and weakness and stated 
that he had gained about 15 pounds in the last 15 years 
because he is not as active as he used to be.  He complained 
of frequency of urination about every 30 minutes during the 
day, twice during the night.  There is no hesitancy or 
dysuria.  The stream is strong.  He complained of post-void 
dribbling.  He also complained of urge and stress 
incontinence.  He stated that anytime he coughed, sneezed, or 
got out of a chair, he wet himself.  Also, if he needed to go 
and cannot reach the bathroom in time, he wet himself.  The 
record states he used at least one pad per day.  

He had no history of urinary tract infections, renal colic or 
bladder stones.  No history of acute nephritis.  He was 
hospitalized around the prostate surgery for about five days.  
Following treatment, there was no requirement for a catheter, 
dilator, or drain.  A genital examination was unremarkable.  
A PSA test was within normal limits.  

A July 2006 prostate cancer follow up record from Dr. 
Westenfelder showed the Veteran was doing well, other than 
incontinence.  No nocturnal, but daytime incontinence.  The 
record states: "He has nocturia x 3 and during the day, he 
voids about every hour to try and avoid leakage.  He did have 
significant overactive symptoms preoperatively.  He has no 
hematuria or dysuria and reports an excellent force of 
stream.  He is wearing 10 to 12 pads per day when he is 
active and drinking lots of fluids."  He still had hot 
flashes from hormone therapy.  A genitalia examination was 
normal.  

A December 2007 VA primary care record shows the Veteran 
experienced urinary dribbling.  He wanted medication (Detrol) 
to help with leakage.  In the past it helped but did not 
completely resolve the problem.  He reported having to change 
pads every one and one half hours.  

A January 2008 letter from Dr. Monroe documents the Veteran's 
past medical history regarding prostate cancer and treatment.  
It states that after he received a prostate biopsy in 
September 2004 he was on hormone-ablative therapy.  He then 
received a bilateral pelvic lymphadenectomy with radical 
retropubic prostatectomy in September 2005.  "[The Veteran] 
has urinary incontinence and wears urinary incontinence pads 
that he changes every 1 to 1.5 hours.  He has been placed on 
a medication called Detrol, which helps, but does not 
completely relieve the urinary incontinence."  

In July 2008, at a decision review officer hearing, the 
Veteran stated he had to change pads, on average, between 15 
and 16 times per day.  

At an April 2009 general VA examination, the Veteran was 
taking medication for bladder spasms.  He reported that since 
his prostate cancer surgery in 1995, he had been having 
problems with urinary incontinence and he wore pads.  He 
changed them every hour to hour and a half; about 12 per day.  
His medication had been less effective recently and he needed 
to use pads frequently.  He reported occasional dysuria, but 
denied hematuria, recurrent urinary tract infections, 
hesitancy, and history of kidney disease.  He reported a good 
stream.  Daytime frequency is every 20 to 30 minutes.  He has 
nocturia times three or four.  

The Board finds that the notice requirements for reduction in 
evaluation of compensation in sections 3.105(e) and (i) were 
satisfied.  The Veteran's 100 percent evaluation was 
effective September 22, 2004 and continued in effect until 
November 1, 2006.  Since the evaluation had not been in 
effect for five years or more, compliance with the provisions 
of 38 C.F.R. § 3.344(a) and (b) is not required.  38 C.F.R. 
§ 3.344(c) (2009).  

Reexaminations reflecting improvement, in physical or mental 
disabilities, will warrant reduction in rating.  Id.  The 
evidence shows that while the reduction by the RO was 
appropriate a partial restoration is warranted.  The 
Veteran's condition improved in that after his surgery there 
was no showing of local reoccurrence or metastasis, as shown 
by the April 2006 VA examination.  As a result, he was to be 
rated under 38 C.F.R. § 4.115a, dysfunctions of the 
genitourinary system.  

The Board has considered the evidence, including the 
Veteran's assertions in his February 2007 notice of 
disagreement about what happened at the April 2006 VA 
examination.  The April 2006 examination showed he used at 
least one absorbent pad per day at the time.  The examination 
report appears to be a complete record which documented what 
took place at the time of the examination.  However, the July 
2006 record from Dr. Westenfelder showed that he was using 
10-12 pads per day.  All other evidence documenting the 
number of absorbent pads used per day puts the amount above 
four pads per day, which is the amount that sustains a 
60 percent rating.  The evidence is at least in equipoise 
regarding the number of absorbent materials used per day from 
November 1, 2006.  As a result, the Board will resolve doubt 
in the Veteran's favor and allow a 60 percent rating from the 
time of the original reduction, November 1, 2006.  This 
assignment is based upon the ability of the Board to consider 
staged ratings under Hart v. Mansfield, 21 Vet. App. 509-510.  

Although the February 2005 and April 2006 VA examinations 
show weakness, lethargy, and weight loss (within the past 15 
years), renal dysfunction is not predominant.  For example, 
the February 2005 examination report specifically states 
there is no history of renal dysfunction or failure.  Under 
Diagnostic Code 7528, if renal dysfunction is not 
predominant, a rating under voiding dysfunction is 
appropriate.  As a result, an 80 percent rating under renal 
dysfunction in 38 C.F.R. § 4.115a is not warranted.  

As for a referral for extraschedular consideration, it 
appears that only regular doctor's appointments were required 
beyond the initial surgery for prostate cancer; frequent 
hospitalizations are not shown.  The Veteran is currently 
receiving a total disability rating for individual 
unemployability.  In the absence of evidence showing that the 
prostate cancer residuals resulted in marked interference 
with employment beyond that contemplated in the assigned 
evaluation; required frequent periods of hospitalization; or 
otherwise has rendered impractical the application of the 
regular schedular standards, extraschedular consideration is 
not warranted.  See 38 C.F.R. § 3.321(b)(1).  

While the reduction of the 100 percent rating for the 
residuals of prostate cancer was proper, resolving all doubt 
in the Veteran's favor, the residuals of prostate cancer 
should be rated at 60 percent effective November 1, 2006.  
38 U.S.C.A. § 5107 (2009).  


ORDER

Restoration of a 100 percent evaluation for the residuals of 
prostate cancer is denied.  

An evaluation of 60 percent for the residuals of prostate 
cancer from November 1, 2006 is allowed, subject to the 
regulations governing the award of monetary benefits.  

An evaluation in excess of 60 percent for the residuals of 
prostate cancer is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


